Case: 12-60693       Document: 00512264743         Page: 1     Date Filed: 06/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2013
                                     No. 12-60693
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROVINZON CIFUENTES-VASQUEZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 274 781


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Rovinzon Cifuentes-Vasquez, a native and citizen of Guatemala, petitions
for review of the Board of Immigration Appeals’ (BIA) denying his motion for
reconsideration of its order dismissing his appeal of an immigration judge’s (IJ)
order denying his motion to reopen removal proceedings. He contends his
motion to reopen should have been granted because: service of the Notice To
Appear was legally insufficient; and there is no due-diligence requirement for
pursuing reopening.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60693     Document: 00512264743     Page: 2    Date Filed: 06/06/2013

                                  No. 12-60693

      The BIA’s denying a motion for reconsideration is reviewed “under a
highly deferential abuse-of-discretion standard”. Singh v. Gonzales, 436 F.3d
484, 487 (5th Cir. 2006) (quotation marks omitted).               “A motion for
reconsideration urges an adjudicative body to re-evaluate the record evidence
only.” Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005). To succeed on such
a motion, petitioner must “identify a change in the law, a misapplication of the
law, or an aspect of the case that the BIA overlooked”. Id.
      Cifuentes’ contentions primarily concern the denial of his motion to
reopen, not the denial of his motion for reconsideration. He did not file a
separate petition for review of the BIA’s dismissing his appeal of the denial of
the motion to reopen. Accordingly, we lack jurisdiction to review the issues
raised in Cifuentes’ brief regarding the motion to reopen. See Stone v. INS, 514
U.S. 386, 400-01 (1995) (period for seeking review of final removal order
unaffected by petitioner’s later moving for reconsideration); Guevara v. Gonzales,
450 F.3d 173, 176 (5th Cir. 2006) (“BIA’s denial of an appeal and its denial of a
motion to reconsider are two separate final orders, each of which require their
own petitions for review” (quotation marks omitted)).
      Because he fails to identify any change in the law, or any error of law or
fact justifying reconsideration, Cifuentes’ contentions regarding reconsideration
fail. See Zhao, 404 F.3d at 301. Therefore, his petition for review of the BIA’s
denying his motion for reconsideration is denied in part.
      To the extent Cifuentes challenges the BIA’s refusal to reopen the
proceedings sua sponte (and the attendant refusal to reconsider the same), our
court lacks jurisdiction to consider his contention. See Enriquez-Alvarado v.
Ashcroft, 371 F.3d 246, 249-50 (5th Cir. 2004) (“a reviewing court has no legal
standard against which to judge an IJ’s decision not to invoke its sua sponte
authority”).
      DISMISSED IN PART; and DENIED IN PART.



                                        2